Citation Nr: 1301472	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  07-02 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran had active service from September 1982 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the Veteran's petition to reopen the claim for service connection for a low back disorder.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in July 2007.  A copy of the transcript of this hearing has been associated with the claims file.  

In July 2010, the Board determined that new and material evidence had been submitted sufficient to reopen the previously denied claim for service connection for a low back disorder.  However, since the evidence of record was insufficient to adjudicate the Veteran's claim, it was remanded so that he may be provided complete notice and afforded an adequate VA examination.  In a July 2010 letter from the VA Appeals Management Center (AMC), the Veteran was provided complete notice pertaining to his claim.  Thereafter, the Veteran was afforded a VA examination.  As will be discussed below, the July 2010 VA examination is adequate for the purpose of adjudicating the Veteran's claim.  The Veteran's claim was denied in a July 2012 Supplemental Statement of the Case (SSOC), and was returned to the Board.  Accordingly, the Board finds that there has been substantial compliance with the directives of the July 2010 Remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

At the time of the July 2010 Board Remand and at all times prior, the Veteran was represented by Disabled American Veterans.  However, in August 2010, the Veteran submitted a completed VA For 21-22a (Appointment of Veterans Service Organization as Claimant's Representative) in favor of a private attorney.  At all times after this submission, this private attorney has acted on the Veteran's behalf in all VA matters.  Accordingly, the Veteran's current representation is as stated on the title page.  

The Veteran's private attorney indicated in August 2012 that the Veteran desired another hearing before a Veterans Law Judge who would decide his claim, and he was thereafter scheduled for a hearing at the RO in December 2012.  However, the Veteran had already had a hearing on the issue of entitlement to service connection for a low back disability and no good cause has been shown for the need for a second hearing on that issue.  Accordingly, the Veteran was notified in November 2012 that the December 2012 had been cancelled.  38 C.F.R. §§ 20.700(a), 20.704 (2012).


FINDINGS OF FACT

1.  The Veteran's service treatment records show that he experienced low back pain in August 1984, and a paravertebral muscle strain was diagnosed at that time.

2.  The record reflects a current diagnosis of degenerative disc disease and desiccation with an annular disc bulge at L5-S1.

3.  The competent and credible evidence of record does not relate the Veteran's low back disorder to his military service.






CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  Letters from the RO dated in May 2004, September 2004 and October 2004 satisfied the duty to notify provisions pertaining to claims to establish service connection.  The Board notes that the Veteran was not notified of how VA determines disability ratings and effective dates as per the United States Court of Appeals for Veterans Claims' (the Court's) holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), at the time of the initial adjudication of his claim.  However, such was a practical and factual impossibility since the Court's decision in Dingess was not promulgated until March 2006; more than 4 months after the November 2005 rating decision.  However, as result of the July 2010 Board Remand, a letter to the Veteran dated in July 2010 provided him with complete notice pertaining to his claims, to include sufficient notice pursuant to Dingess, and the Veteran's claims were subsequently readjudicated in a July 2012 SSOC.  As such, there was not prejudice to the Veteran concerning the timing of these notice elements.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In light of above, the Board concludes that VA's duty to notify the Veteran has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159 (c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  There is no indication from the Veteran or his private attorney that there is outstanding evidence which has not been associated with the record.  

VA examinations were conducted in September 2005 and July 2010 in connection with the present claim.  As noted by the Board in the July 2010 Remand, the September 2005 VA examination is inadequate for the purposes of adjudicating the Veteran's claim because the offered opinion were based on an inaccurate facts.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008);Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board directed in the July 2010 Remand that the Veteran was to be afforded another VA examination in connection with his claim.  The Board notes that the Veteran has alleged that the July 2010 VA examination in inadequate because the examiner was "inattentive to the facts," "confrontational and pushy."   However, there is no indication on the report of July 2010 examination that the VA examiner was biased against the Veteran or that the examination was inadequate.  The examination report reflects that a diagnosis and opinion which are congruent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  All offered opinions are accompanied by a complete rationale.  The report of the examination is thorough and the Veteran's complaints indicate that the examination was thorough.  The examination was conducted pursuant to the Board's remand for purposes of compensation and to obtain an etiology opinion.   Therefore, the examiner's questions regarding symptoms and previous treatment were relevant.  The examiner was not conducted for the purposes of treatment or to evaluate any disability other than the low back disability on appeal.  Accordingly, the Board concludes that the July 2010 VA examination is adequate for the purposes of this decision.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court recently held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the VLJ noted the elements of the claim that were lacking to substantiate the petition to reopen the previously denied claim to establish service connection for a low back disorder.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ asked questions to ascertain the extent of any in-service injury and to determine whether the Veteran's current disability is related to his military service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Neither the former representative, the private attorney nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Discussion

In the present case, the evidence of record reflects a current diagnosis of degenerative disc disease and desiccation with an annular disc bulge at L5-S1.  As such, element (1), evidence of a current diagnosed disability, has been demonstrated.  

The Veteran's service treatment records show that he reported experiencing low back pain and was treated with heat and massage in August 1984.  A paravertebral muscle strain was diagnosed at that time.  Accordingly, element (2) has been demonstrated.  

Concerning element (3), evidence of a nexus between the Veteran's diagnosed low back disorder and an in-service disease or injury, the Board notes that the evidence of record is unfavorable to the Veteran's claim.  

An April 2004 VA treatment record reflects that the Veteran presented for treatment of chronic low back pain resulting from an in-service injury.  However, it appears that this record is merely a reflection of the Veteran's own contentions rather than an opinion from a medical professional.  The Court has held that a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Accordingly, this record is afforded little, if any, probative weight.  

The September 2005 VA examination report reflects that, after a review of the record and an interview with and physical examination of the Veteran, the examiner opined that the Veteran's low back disorder was likely due to normal aging.  In providing this opinion, the examiner reasoned" [t]here were no other objective findings of any other lumbar spine disability."  However, as noted by the Board in the July 2010 Remand, the examiner's reasoning is inaccurate, as a low back sprain and scoliosis were found at the November 1984 VA examination.  Accordingly, the September 2005 VA examination is inadequate, and thus, is afforded little probative weight.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008);Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The July 2010 VA examination report reflects that, after a review of the record and an interview with and examination of the Veteran, the examiner opined that the Veteran's current low back disability was not related to his service, to include his in-service low back strain.  In support of this opinion, the examiner stated that it was unlikely that Veteran's currently diagnosed low back disability resulted from the in-service paravertebral muscle strain and noted the lack of complaints of an treatment for low back symptomatology between November 1984 and his first instance of VA treatment in April 2004.  

Further, there is no evidence of continuity of symptomatology concerning the Veteran's low back disorder.  As noted by the July 2010 examiner, the evidence of record does not support that the Veteran consistently experienced low back symptomatology between November 1984 and April 2004; a period of nearly 20 years.  

His assertions are also not competent evidence of a relationship between his currently diagnosed low back disorder and his military service.  While the Veteran is competent to testify as to experiencing low back pain, which is capable of lay observation, he is not competent to render a medical diagnosis, or to opine as to whether his currently diagnosed low back disorder is related to service.  See Barr, 21 Vet. App. at 307 (holding that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concluding that certain disabilities are not conditions capable of lay diagnosis).

Based on the nexus evidence of record and lack of evidence of continuity of symptomatology, the criteria for service connection for a low back disorder are not met, as the preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a low back disorder is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


